Citation Nr: 0516903	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  99-15 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for multiple sclerosis, to 
include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from November 1969 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  


FINDING OF FACT

Multiple sclerosis was not manifested during active service 
or within 7 years after separation from service, and is not 
shown to be causally or etiologically related to herbicide 
exposure during active service.  


CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred, and is not due to herbicide exposure in service.  
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board must first determine whether the to provisions of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107], have been properly 
followed for the veteran's benefit in this case.  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded before VA provided certain assistance in the 
development of a VA claim.  Cf.  38 U.S.C.A. § 5107(a) (West 
2002).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and also 
redefines the obligations of VA with respect to the legal 
duty to assist claimants in the development of their claims.   
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

As to notification, the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA must inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In this case, the veteran was informed in a July 1998 letter 
and rating decision of the evidence needed to substantiate 
his claim, and he was provided an opportunity to submit such 
evidence.  Moreover, in a February 1999 statement of the case 
and supplemental statements of the case issued in March 2000, 
September 2001, and January 2003, March 2003, February 2004, 
and July 2004, the RO notified the veteran of regulations 
pertinent to service connection and herbicide exposure 
claims, informed him of the reasons why his claim had been 
denied, and provided him additional opportunities to present 
evidence and argument in support of his claim.  

In June 2001 and August 2003 letters, the veteran was 
informed of VA's duty to obtain evidence on his behalf.  He 
was notified that VA would obtain all relevant service 
medical records, VA medical records, and reports of 
examinations or treatment at non-VA facilities authorized by 
VA.  In addition, VA would request other relevant records 
held by any Federal agency or department.  In turn, the 
veteran was informed of his duty to provide VA with enough 
information to identify and locate other existing records, 
i.e., names of persons, agencies, or companies that hold 
relevant medical records, addresses of these individuals, and 
the dates that such treatment was received.  The Board also 
finds that the veteran was essentially informed that he could 
either submit or ask VA to obtain any evidence that he wanted 
considered in connection with his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (indicating that the 
"fourth element" of the notice requirement as set forth in 
38 C.F.R. § 3.159(b)(1) required VA to request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)").

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received, as have 
private treatment reports and VA outpatient treatment and 
examination reports.

The United States Court of Appeals for Veterans Claims 
(Court), has also held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (RO 
or AOJ) decision on a claim for VA benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The July 1998 RO decision 
in this case was made prior to November 9, 2000, the date the 
VCAA was enacted and the veteran did not receive VCAA notice 
until June 2001 and August 2003.  In such instances, the 
Court held that when notice was not mandated at the time of 
the initial RO decision, the RO did not err in not providing 
such notice specifically complying with § 5103(a) or 
3.159(b)(1) because an initial RO adjudication had already 
occurred.  Instead, the appellant has the right to VCAA 
content-complying notice and proper subsequent VA process.  
Pelegrini at 22, 23.  VA must provide notice, consistent with 
the requirements of § 5103(a), 3.159(b), and Quartuccio, 
supra, that informs the veteran of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, that the veteran is to 
provide, and that the veteran provide any evidence in his 
possession that pertains to the claims.  The Board finds that 
the veteran received such notice in June 2001 and August 
2003.  

The Board also finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the veteran in June 2001 and 
August 2003 was not given prior to the July 1998 RO 
adjudication of the claim, the notice was provided by the RO 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and the February 2004 and July 2004 
supplemental statements of the case were provided to the 
veteran.  The veteran has been afforded with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

In summary, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those stated at the December 2004 Travel Board hearing; 
service medical records; service medical records; private 
treatment reports; and VA outpatient treatment and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The relevant evidence, including that 
submitted by the veteran, will be summarized where 
appropriate.  

The veteran is seeking entitlement to service connection for 
multiple sclerosis, to include as due to herbicide exposure 
during active service during the Vietnam War.  In essence, he 
contends that he had neurological symptoms in March 1978 that 
were the early manifestations of multiple sclerosis that was 
diagnosed September 1993.  

With respect to claims based on exposure to herbicides, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, certain diseases shall be service- connected if the 
requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 
3.309(e) (2004); Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

Notably, however, the herbicide presumption of service 
connection attaches only to the diseases listed in 3.309(e).  
See 38 C.F.R. § 3.307(a)(6).  Multiple sclerosis is not 
included in the list of diseases required for the presumption 
of service connection to attach.  As such, the Agent Orange 
law on presumptive service connection is inapplicable to this 
case.  

Notwithstanding the foregoing discussion of presumptive 
service connection, regulations provide that a claimant is 
not precluded from establishing service connection by 
evidence of direct causation.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 C.F.R. § 3.303(d) (2004); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

With respect to the veteran's claim on a direct service 
connection basis, service connection will be granted if it is 
shown that the veteran has a disability resulting from an 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury or disease contracted 
in the line of duty, in active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2004); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Moreover, 
multiple sclerosis may be entitled to service connection when 
the disease is manifested to a 10 percent degree within seven 
years of separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

In order to establish service connection, there must be 
medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  A determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

The Board has reviewed the evidence and statements made in 
support of the veteran's service connection claim and finds 
that, for reasons and bases to be explained below, a 
preponderance of the evidence is against the claim and 
service connection therefore cannot be granted.

With respect to evidence of multiple sclerosis occurring 
during active service, the veteran's service medical records 
show no pertinent complaints, treatment, or a diagnosis of 
multiple sclerosis.  At induction in May 1969, the veteran 
indicated that he had leg cramps with muscle fatigue.  No 
diagnosis was noted.  At separation, a neurological 
examination was normal and no disorders were present.  

As to evidence of a current disability, private treatment 
records dated in March 1978 noted the veteran's complaints of 
numbness in the right side of his face and intermittent 
vertigo.  A possible sinus infection or infected tooth was 
indicated, though an X-ray was negative.  In September 1978, 
the veteran complained that his arms continually fell asleep.  
In October 1988, he reported that his right leg was dragging.  
In September 1993, the veteran was diagnosed with multiple 
sclerosis.  VA and private treatment records dated 1997 to 
2003 confirm that the veteran was diagnosed with multiple 
sclerosis.  

On a July 1997 VA examination in connection with a 
compensation claim for a low back disability, the examining 
physician noted that the veteran had multiple sclerosis and 
that the problems associated with the disorder were causing 
spasticity and some contracture to the right lower 
extremities with balance problems.  The examiner asserted 
that the veteran's multiple sclerosis would probably be a 
prominent disabling factor.  He did not comment as to the 
etiology of the veteran's multiple sclerosis.  

In October 1999, T.M.H., D.O. stated that he had been 
following the veteran since 1993 with regards to his 
diagnosis of multiple sclerosis.  He indicated that the 
veteran had alleged that he had signs and symptoms consistent 
with a diagnosis of multiple sclerosis back in 1976.  Dr. H. 
asserted that if the veteran indeed had unexplained 
neurologic complaints including double vision and weakness of 
the legs as he described, he would be confident in stating 
that his onset of multiple sclerosis was in 1976.  

On evaluation for treatment purposes at a VA neurological 
clinic in January 2000, the examining physician noted the 
veteran's history of multiple sclerosis symptoms in 1976 and 
1978, indicating that he had no symptoms of multiple 
sclerosis between 1978 and 1993 when he was diagnosed with 
the disorder.  The examiner opined that the veteran's history 
was suggestive of formerly relapsing-remitting disease with 
secondarily progressive multiple sclerosis for the past 4 to 
6 years.  

In October 2002, the RO requested a medical review of the 
veteran's claims folder for compensation purposes related to 
his multiple sclerosis claim.  The RO asked for an opinion as 
to whether symptoms of the disease were present within seven 
years after the veteran's active military service.  In 
response, in a December 2002 opinion, the reviewing VA 
physician stated that although the veteran had given a 
history of some transient neurological symptoms in 1976, 
there was no supporting documentation from any medical 
facility.  As such, the physician concluded that she was left 
with only the records firmly establishing the diagnosis of MS 
in 1993, and had no evidence to support a claim of symptoms 
prior to 1993.  

In a November 2003 statement, M.A.W., D.C., of Monument 
Chiropractic, P.C., stated that he had reviewed the veteran's 
medical records and noted the complaints of numbness of the 
face in March 1978.  It was further noted that a frequent 
presenting symptom of multiple sclerosis was paresthesia 
involving one side of the face that may occur years before 
the disease was recognized.  He indicated that early 
diagnosis of multiple sclerosis was difficult and remissions 
of the disease had been known to last longer than 25 years.  
Dr. W. stated that in his opinion the numbness involving the 
right side of the veteran's face complained about in March 
1978 "may have been an early indication/symptom of multiple 
sclerosis."  

In December 2003, the RO requested another VA medical opinion 
in connection with the veteran's claim for service connection 
for multiple sclerosis based a review of the claims file.  
The physician was requested to provide an opinion as to 
whether there was objective evidence of multiple sclerosis 
within seven years of the veteran's separation fro service in 
June 1971, and to address the report of Dr. M.A.W. in 
November 2003 concerning reported numbness of the right side 
of the veteran's face in March 1978.  Attention was also 
directed to the December 2002 VA  medical opinion.  

The requested opinion was provided a few days later in 
December 2003.  The physician reported that the veteran's 
claims file had been examined and specific note was made of 
the March 1978 medical report indicating that the veteran had 
numbness and vertigo.  Following his review, the examiner 
stated that multiple sclerosis could present with virtually 
any neurologic complaint.  He further stated that in medical 
literature, it was noted that of all people diagnosed with 
multiple sclerosis, 40 percent will have paresthesia at the 
initial presentation and that within 5 to 10 years of the 
initial symptoms, 80 percent would have complaints of 
paresthesias.  Based on the evidence of record, the examiner 
opined that there was no objective evidence in the veteran's 
records for a diagnosis of multiple sclerosis within 7 years 
of discharge from service.  He noted that there was no 
additional neurological progression that occurred over the 
next 5 to 10 years after the veteran's March 1978 complaints.  
The examiner stated that while he would not disagree with an 
opinion that the numbness involving the right side of the 
veteran's face "may" have been an early indication or 
symptom of multiple sclerosis, it did not meet the objective 
evidence criteria nor the probability that it was 50 percent 
or more likely that it was the initial symptom.  While this 
isolated symptom may have been an indication and symptom of 
multiple sclerosis, the lack of progression over the next 5 
to 10 years pointed to the conclusion that it was not at 
least as likely as not that this episode of paresthesia over 
the right maxillary sinus area was related to the subsequent 
diagnosis of multiple sclerosis made 15 years later.  

In a June 2004 report, M.C., M.D. opined, following a review 
of the veteran's March 1978 medical records, that unexplained 
nerve paresthesias that resolved spontaneously were certainly 
consistent with first episodes of multiple sclerosis, and the 
episode recorded in March 1978 was "certainly consistent" 
with first presenting symptoms of multiple sclerosis.  

Upon review of all the evidence, the Board finds the opinion 
given by the December 2003 VA examiner to be most probative, 
taking into consideration the opinions offered by M.A.W., 
D.C., in November 2003, and M.C., M.D. in June 2004.  The 
Board finds that conclusions offered by Dr. M.A.W. and Dr. 
M.C. are inconclusive as to the likelihood that MS was 
present within seven years after service.  In particular, in 
Dr. M.A.W. asserted that the veteran's March 1978 numbness 
"may have been" an early indication of multiple sclerosis 
and Dr. C. opined that the March 1978 symptoms were 
"certainly consistent" with first presenting symptoms of 
multiple sclerosis.  Of note, the regulation concerning 
resolution of reasonable doubt in the veteran's favor, 38 
C.F.R. § 3.102, provides that service connection may not be 
based on a resort to speculation or even remote possibility.  

The Court has also provided additional guidance as to this 
aspect of weighing medical opinion evidence.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).  
For this reason the Board accords less weight to the 
statements offered by Dr. M.A.W. and Dr. M.C.  

The opinion offered by the December 2003 VA examiner, 
consistent with another VA physician's review of the evidence 
in December 2002, to the effect that there was no objective 
evidence in the veteran's records for a diagnosis of multiple 
sclerosis within 7 years of discharge from service, provides 
a supporting rationale.  Significantly, with attention to the 
medical literature and presenting symptoms, the physician in 
December 2003 emphasized that there was no neurologic 
progression that occurred in the 5 to 10 years after the 
veteran's March 1978 complaints.  The examiner also 
recognized that while the veteran's March 1978 complaints may 
have been an early symptom of multiple sclerosis, it was not 
50 percent or more likely that it was the initial symptom and 
the lack of progression over the next 5 to 10 years pointed 
to the conclusion that it was not at least as likely as not 
that this episode of paresthesia over the right maxillary 
sinus area was related to the subsequent diagnosis of 
multiple sclerosis made 15 years later.  

The reviewing physician in the December 2003 VA opinion took 
into consideration the opinion of Dr. M.A.W., acknowledged 
the facial paralysis reported in 1978, and addressed its 
potential significance as an isolated symptom in the context 
of the likelihood that future progression would be present 
within five to ten years.  The Board finds this opinion to 
have the most probative value.  Although the opinion of Dr. 
M.C. was submitted after the December 2003 VA opinion, Dr. 
M.C. did not address the absence of documented paresthesias 
over the decade after the 1978 facial numbness or provide an 
opinion as to the likelihood (as opposed to the mere 
possibility) that the 1978 facial numbness might have been an 
initial symptom of MS in the context of all the evidence.  
Neither did Dr. M.A.W. offer an opinion to the effect that it 
was at least as likely as not that MS was present within the 
seven-year presumptive period after the veteran's separation 
from service or otherwise link the disease directly to 
service.  

The Board does not doubt the veteran's sincere belief that 
his multiple sclerosis is related to active service, 
including his testimony concerning an incident when a bull 
dozer he was operating in service blew up and the potential 
consequences of such an event.  But a lay person without 
medical training, such as the veteran, is not competent to 
opine on medical matters such as the onset and diagnosis of a 
claimed disability based on the presence and frequency of 
nonspecific symptoms or other events.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) ("competent medical evidence" means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).

Under the circumstances, given the speculative nature of the 
medical opinions provided in support of the claim and the 
lack of objective evidence of progression of symptoms after 
the 1978 facial numbness to support the favorable opinions, 
the Board concludes from review of the record that the 
evidence is not in equipoise as to whether symptoms of MS 
were present to a compensable degree within the presumptive 
period after service.  Thus, the benefit-of-the-doubt rule is 
not for application, service connection is not warranted and 
the veteran's claim must be denied.  


ORDER

Service connection for multiple sclerosis, to include as due 
to herbicide exposure, is denied. 



	                        
____________________________________________
	Charles E. Hogeboom
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


